Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 6/23/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a training module for creating a normalcy model  ... in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a training module for creating a normalcy model  ...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 is directed to a system comprising: a first database ..., a distributed engine ... and a training module ... The specifications fail to describe a training module as structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claims 11-120 recite “the plurality of compressed images”, which lack antecedent basis and render the claims indefinite. For examination purposes, the limitation will be considered as “a plurality of compressed images”. Clarification is kindly requested.
Additionally, claim 19 recite the nested language, which lack antecedent basis and render the claims indefinite. For examination purposes, claim 19 will be considered as: ”the system of claim [[16]]17, wherein the nested language is ...”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL by Medvet et al. titled “Visual-similarity-based phishing detection”, 2008, ACM, 6 pages, hereinafter Medvet, in view of NPL by Zhou et al., titled “A survey in colormap in visualizations”, IEEE, 2015, 39 pages, hereinafter Zhou, and further in view of  US 7201323 to Kotovich et al., hereinafter Kotovich,. Zhou is cited in IDS received 11/19/2021.
Regarding claim 1, Medvet discloses 
A method for detecting anomalous websites (Abstract: detect phishing), the method comprising the steps of: parsing the code of a plurality of sample websites into a plurality of characteristics for each of the plurality of sample websites (p.2, on left: dataset of 41 webpages; p.3, 3.2 extract text and images of webpages into content, foreground color, background color, source address of image, color histograms, 2D Haar wavelet transformation, consider overall image corresponding to the viewport of the webpage ...); 
Medvet does not explicitly teach mapping the plurality of characteristics into a plurality of corresponding 3D color cubes ...; 
In an analogous art, Zhou teaches mapping the plurality of characteristics into a plurality of corresponding 3D color cubes; generating a plurality of images based on the plurality of corresponding 3D color cubes (Abstract: visualizing data using colormaps; p.3, 2.1. use R, B and G to represent any color i.e RGB color space, which is a cube where the coordinates represent the amount of R, G and B; p.4-5.12: generate colormaps). It would have been obvious to a skilled artisan before the application was filed to map the webpage characteristics to 3D color cubes as taught by Zhou because it allows to specify the importance of each classified object in a volume rendered image ....improv[ing] the perception of important objects “ (Zhou, p.16, 3.4.2); Medvet in view of Zhou discloses: generating a normalcy model of the sample websites with the plurality of images (Medvet p.4, 4.2: normalcy model is defined using a threshold in the similarity score between suspicious and legitimate pages, the plurality of images in the webpages generated according to Zhou); comparing an image of a new website to the normalcy model; and determining whether the suspected website is anomalous relative to a threshold of normalcy (Medvet p.3, 3.2, and 3.3: compare pairs of extracted elements between suspicious webpage and legitimate webpage, determine overall similarity score to a threshold, the elements mapped to #D color cubes according to Zhou).  Medvet in view of Zhou does not explicitly teach compressing the plurality of images ... using an autoencoder; comparing an compressed image of a new website to the normalcy model.
Compressing characteristics including in a signature is known in the art, as evidenced by Kotovich, who in an analogous art, discloses compressing  features of a signature (col.8:48-56); Kotovich discloses  compressing the plurality of images (col.8:48-56); therefore it would have been obvious to a skilled artisan before the application was filed to compress the plurality of images as taught by Medvet and Zhou, thus generating a normalcy model of the sample websites with the plurality of images that have been compressed using an autoencoder (the encoder being the compression function in Kotovich); comparing an compressed image of a new website to the normalcy model because it would reduce the size of the signatures characteristics (Kotovich, col.8:48-51), and allow a more efficient comparison and anomaly detection.

Regarding claim 3, Medvet in view of Zhou and Kotovich discloses the method of claim 1, wherein the plurality of characteristics includes at least one of tags, attributes, and content features (Medvet, p.3, 3.2: text and images contents).  

Regarding claim 4, Medvet in view of Zhou and Kotovich discloses the method of claim 1, wherein the step of mapping comprises assigning colors within the plurality of 3D color cubes as a function of a type of the plurality of characteristics (Zhou, p.18: utilize color harmonization for assigning colors to 3D structures based on their importance.)

Regarding claim 5, Medvet in view of Zhou and Kotovich discloses the method of claim 1, wherein the corresponding 3D color cubes are RGB color cubes (Zhou, p.3, 2.1).  

Regarding claim 6, Medvet in view of Zhou and Kotovich discloses the method of claim 1, wherein the step of generating the plurality of images comprises mapping an x-coordinate, a y-coordinate and a color-coordinate of the 3D color cubes (Zhou, p.3, 2.1. : utilize the combination of three channels red, blue and green-to represent any color in an additive fashion (92]. Therefore, the combination naturally leads to the RGB color space, which is a cube where the coordinates represent the amount of red, green and blue channels, respectively).

Regarding claim 10, the claim recites substantially the same content as claim 1 and is rejected using the rationales for rejecting claim 1.

Regarding claim 11, Medvet discloses 
A system for detecting anomalous websites, the system comprising: a first database for storing and receiving data representing a plurality of websites obtained from a device connected to the internet (p.2, on left: dataset of 41 webpages) ; a distributed engine for analyzing the data (p.3, 3.2 extract text and images of webpages into content, foreground color, background color, source address of image, color histograms, 2D Haar wavelet transformation, consider overall image corresponding to the viewport of the webpage ...), 
Medvet does not explicitly teach creating a 3D color mapping of the data and generating a plurality of images corresponding to the plurality of websites based on the 3D color mapping (Abstract: visualizing data using colormaps; p.3, 2.1. use R, B and G to represent any color i.e RGB color space, which is a cube where the coordinates represent the amount of R, G and B; p.4-5.12: generate colormaps). It would have been obvious to a skilled artisan before the application was filed to map the webpage characteristics to 3D color cubes as taught by Zhou because it allow to specify the importance of each classified object in a volume rendered image ....improv[ing] the perception of important objects “ (Zhou, p.16, 3.4.2); Medvet in view of Zhou discloses:  a training module for creating a normalcy model based on the plurality of images (Medvet , p.4, 4.2: train dataset, normalcy model is defined using a threshold in the similarity score between suspicious and legitimate pages, the plurality of images in the webpages generated according to Zhou) ; wherein an anomalous website is detectable based on a comparison to the normalcy model (Medvet p.3, 3.2, and 3.3: compare pairs of extracted elements between suspicious webpage and legitimate webpage, determine overall similarity score to a threshold, the elements mapped to #D color cubes according to Zhou). Medvet in view of Zhou does not explicitly teach compressed images.
Compressing characteristics including in a signature is known in the art, as evidenced by Kotovich, who in an analogous art, discloses compressing  features of a signature (col.8:48-56); Kotovich discloses  compressing the plurality of images (col.8:48-56); therefore it would have been obvious to a skilled artisan before the application was filed to compress the plurality of images as taught by Medvet and Zhou, thus a training module for creating a normalcy model based on the plurality of compressed images because it would reduce the size of the signatures characteristics (Kotovich, col.8:48-51), and allow a more efficient comparison and anomaly detection.

Regarding claim 12, Medvet in view of Zhou and Kotovich discloses the system of claim 11, wherein the distributed engine is further adapted and configured to compress the plurality of images (Kotovich, col.8:48-51, see motivation to combine in claim 11).

Regarding claim 13, Medvet in view of Zhou and Kotovich discloses the system of claim 11, wherein the device is one of a laptop, a PC, phone, and a tablet (Medvet teaches accessing webpages during online banking (see Abstract), implying the use of a computing device).  

Regarding claim 14, Medvet in view of Zhou and Kotovich discloses the system of claim 11, further comprising a second database for storing a list of the anomalous websites (Medvet p.2 dataset comprises 41 phishing pages and corresponding legitimate pages).

Regarding claim 15, Medvet in view of Zhou and Kotovich discloses the system of claim 14, wherein the first data base and the second database are the same websites (Medvet p.2 dataset comprises 41 phishing pages and corresponding legitimate pages).  

Regarding claim 16, Medvet in view of Zhou and Kotovich discloses the system of claim 11, wherein creating a plurality of images comprises the mapping an x- coordinate, a y-coordinate and a color-coordinate of the 3D color mapping (Zhou, p.3 use utilize the combination of R B G to represent any color, in the RGB color space which is a cube where the coordinates represent the amount of red. green and blue channels, respectively).

Regarding claim 20, Medvet in view of Zhou and Kotovich discloses the system of claim 11, wherein the training module is a machine learning training module (Medvet, p.4, 4.2: train dataset, which implies a learning processes, as known in machine learning).

Claims 2, 7-8, 17-19 are rejected under 35 USC 103 as being unpatentable over Medvet in view of Zhou and Kotovich, and in further view of US 20180103043 to Kupreev et al., hereinafter Kupreev.
Regarding claim 2, Medvet in view of Zhou and Kotovich discloses the method of claim 1, but does not teach wherein the step of parsing the code comprises analyzing 2D representations of the code of the plurality of sample websites.  
In an analogous art,. Kupreev disclose parsing the code comprises analyzing 2D representations of the code of the plurality of sample websites ([0030], Fig. 2: The coordinates may determine the position of the corresponding element (such as a script) or group of elements of the same kind (such as the elements of forms) of a web page in N-dimensional space (FIG. 2 shows an example of two-dimensional space)). It would have been obvious to a skilled artisan before the application was filed to analyze 2D representations of the code because it would help clustering particular features in the webpage into a statistical model of the webpage and allow determining particular significance of features across webpages (Kupreev, [0038],[0040]).

Regarding claim 7, Medvet in view of Zhou and Kotovich discloses the method of claim 1, but does not explicitly teach wherein the code is a nested markup language.  .  
In an analogous art,. Kupreev disclose detecting malicious webpages , parsing the webpage code, wherein the code is a nested markup language ([0027]-[0029]: tags e.g. <script></script> with nested attributes corresponding to objects such as images, tables ...).  It would have been obvious to a skilled artisan before the application was filed to have a code that is a nested markup language as taught by Kupreev because  such language is common in webpage source code, especially in webpage presenting text and images.  

Regarding claim 8, Medvet in view of Zhou, Kotovich and Kupreev discloses the
method of claim 7, wherein the code is one of HTML, XHTML, XML, JSON, and LATEX (Kupreev [0023]).

Regarding claim 17, Medvet in view of Zhou and Kotovich discloses the system of claim 11, wherein the data comprises nested language data of the plurality of websites (see claim 7 rejection).

Regarding claim 18, Medvet in view of Zhou and Kotovich discloses the system of claim 16, creating the 3D color mapping of the data comprises assigning, attributes and content features of the nested language data to an RGB cube (Assigning webpage, contents and features as taught by Medvet to colors in the RGB color space which is a cube where the coordinates represent the amount of red. green and blue channels, respectively, as taught by Zhou). Medvet in view of Zhou and Kotovich does not explicitly tags. However webpages are well-known in the art to include tags, including nested language, as evidenced by Kupreev ([0026][0027][0029]). Therefore, it would have been obvious to a skilled artisan in the art before the application was filed to include in the analyzed data tags, and further assign the tags to RGB space as taught by Medvet /Zhou, because it would provide an enriched dataset taking into account all the features of the webpages, and would lead to a comprehensive malware detection model for webpages).

Regarding claim 19, Medvet in view of Zhou and Kotovich discloses the system of claim 16, but does not explicitly teach wherein the nested language is one of HTML, XHTML, XML, JSON, and LATEX.  
In an analogous art, Kupreev disclose detecting malicious webpages , parsing the webpage code, wherein the code is a nested markup language ([0027]-[0029]: tags e.g. <script></script> with nested attributes corresponding to objects such as images, tables ...), the webpages including code in HTML, XHTML, XML ... ([0023]).  It would have been obvious to a skilled artisan before the application was filed to have a code that is a nested markup language as taught by Kupreev because  such language is common in webpage source code, especially in webpage presenting text and images.  

Claim 9 is rejected under 35 USC 103 as being unpatentable over Medvet in view of Zhou and Kotovich, and in further view of US 20190294149 to Kolouri  et al., hereinafter Kolouri. Kolouri is cited in IDS received 11/19/2021.

Regarding claim 9, Medvet in view of Zhou and Kotovich discloses the method of claim 1, but does not teach wherein the autoencoder is a convolutional adversarial autoencoder.  
In an analogous art, Kolouri discloses a convolutional adversarial autoencoder ([0072]: deep adversarial convolutional autoencoder). It would have been obvious to a skilled artisan before the application was filed to use aa adversarial convolutional autoencoder because it would help in estimating the reliability of control outputs of an autonomous platform (See Kolouri, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ghosh et al 20190108204 disclose mapping nodes in HTML DOM of a webpage to unique color codes.
Hickman et al 9183672 disclose providing a three-dimensional (3D) image viewer in a webpage to render a 3D object data model associated with the semantic-search information.
Rogers et al 20190287307 disclose  converting or translating a traditional 2D website into a  3D virtual structure; parsing the 2D website's HTML code, extract necessary components, and create and/or locate a corresponding 3D object to populate the 3D virtual structure with. 
Korobov et al 20200210511  disclose obtaining structured data, including text, image and other kinds of data, from web pages, and process them for, among other advantages, more efficient web crawling, website analysis, creating knowledge database and graphs, and providing more useful web page representation for other automated web page processing components; producing an image feature map of regions of interest in the webpage
Cotteleer et al 20210398348 disclose an internet or cloud-based system, method, or platform (“platform”) used to facilitate the conversion of electronic two-dimensional drawings to three-dimensional models, creating models that are compared to each other on multiple features or characteristics. If two or more three-dimensional models are found to match within the prescribed tolerances, they are determined to be an accurate representation of the product or device shown in the two-dimensional drawings.
Venkat al 9887992 disclose  a visual token or “sight code” to enhance the security of an authentication process. For example, the sight code can be a single-use image or animation corresponding to a specific communication session of a specific user. The sight code can be provided when a user logs in at a first device, such as a computer displaying a webpage, before the user enters a password or other sensitive information. The authentication platform causes the sight code to be displayed at the first device and also at a trusted second device, such as the user's phone. The user can verify that he is dealing with a legitimate website by comparing the sight code on the trusted second device with the sight code shown on the first device. 
Christian 20200204574 disclose establishing a baseline of data against which subsequent data packets are compared for the detection of the presence of any anomaly or a deviance. The baseline is established by combining the results of three main types of analyses for each and every packet of data transmitted/received: protocol analysis, user-behavior analysis, and packet analysis, and presenting the data in a three-dimensional cube having protocol, user-behavior and payload axes along which the individual packets are plotted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/10/2022